Name: Commission Regulation (EEC) No 2191/90 of 27 July 1990 on the grant of the accession compensatory amounts for rice for the 1989/90 marketing year
 Type: Regulation
 Subject Matter: agricultural policy;  plant product
 Date Published: nan

 No L 198/3128 . 7. 90 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2191/90 of 27 July 1990 on the grant of the accession compensatory amounts for rice for the 1989/90 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 468/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for rice on account of the accession of Spain ('), and in particular Article (8) 1 thereof, Whereas Council Regulation (EEC) No 2177/90 of 27 July 1990 amending Regulation (EEC) No 1352/90 fixing rice prices for the 1990/91 marketing year (2) aligned the intervention price for Spain as from the 1990/91 marke ­ ting year with that for the Community as constituted at 31 December 1985 ; Whereas following this alignment of the intervention price and the resultant elimination of the accession compensatory amounts as from the beginning of the 1990/91 marketing year, it is possible that trade may be deflected as a result of speculation ; whereas to avoid such deflection of trade and the distortion of competition to which this may give rise, the grant of accession compen ­ satory amounts should be restricted to 31 July 1990 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The grant of accession compensatory amounts for rice for the 1989/90 marketing year shall be restricted to 31 July 1990 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 53, I. 3 . 1986, p. 28 . (2) See page 8 of this Official Journal .